Case 6:20-cv-00544-ADA Document 31-1 Filed 10/30/20 Page 1 of 6




               Exhibit A
          Case 6:20-cv-00544-ADA Document 31-1 Filed 10/30/20 Page 2 of 6




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

    WSOU INVESTMENTS, LLC D/B/A                 §     CIVIL ACTION 6:20-cv-00533-ADA
    BRAZOS LICENSING AND                        §     CIVIL ACTION 6:20-cv-00534-ADA
    DEVELOPMENT,                                §     CIVIL ACTION 6:20-cv-00535-ADA
              Plaintiff,                        §     CIVIL ACTION 6:20-cv-00536-ADA
                                                §     CIVIL ACTION 6:20-cv-00537-ADA
                                                §     CIVIL ACTION 6:20-cv-00538-ADA
    v.                                          §     CIVIL ACTION 6:20-cv-00539-ADA
                                                §     CIVIL ACTION 6:20-cv-00540-ADA
                                                §     CIVIL ACTION 6:20-cv-00541-ADA
    HUAWEI TECHNOLOGIES CO.,                    §     CIVIL ACTION 6:20-cv-00542-ADA
    LTD. and HUAWEI                             §     CIVIL ACTION 6:20-cv-00543-ADA
    TECHNOLOGIES USA INC.,                      §     CIVIL ACTION 6:20-cv-00544-ADA
               Defendants.                      §


                              [DRAFT] SCHEDULING ORDER



               Deadline                                           Item

                                      Plaintiff serves preliminary1 infringement contentions in
                                      the form of a chart setting forth where in the accused
                                      product(s) each element of the asserted claim(s) are
                                      found. Plaintiff shall also identify the earliest priority
    October 9, 2020                   date (i.e. the earliest date of invention) for each asserted
                                      claim and produce: (1) all documents evidencing
                                      conception and reduction to practice for each claimed
                                      invention, and (2) a copy of the file history for each patent
                                      in suit.




1
 The parties may amend preliminary infringement contentions and preliminary invalidity
contentions without leave of court so long as counsel certifies that it undertook reasonable efforts
to prepare its preliminary contentions and the amendment is based on material identified after those
preliminary contentions were served and should do so seasonably upon identifying any such
material. Any amendment to add claims requires leave of court so that the Court can address any
scheduling issues.
                                                                                            Page | 1
          Case 6:20-cv-00544-ADA Document 31-1 Filed 10/30/20 Page 3 of 6




               Deadline                                                Item

                                         Deadline for Motions to Transfer, and deadline for parties
    October 30, 2020
                                         to submit an agreed Scheduling Order.

                                         Defendant serves preliminary invalidity contentions in the
                                         form of (1) a chart setting forth where in the prior art
                                         references each element of the asserted claim(s) are
                                         found, (2) an identification of any limitations the
                                         Defendant contends are indefinite or lack written
                                         description under section 112, and (3) an identification of
                                         any claims the Defendant contends are directed to
    December 7, 2020                     ineligible subject matter under section 101. Defendant
                                         shall also produce (1) all prior art referenced in the
                                         invalidity contentions, (2) technical documents, including
                                         software where applicable, sufficient to show the
                                         operation of the accused product(s), and (3) summary,
                                         annual sales information for the accused product(s) for the
                                         two years preceding the filing of the complaint, unless the
                                         parties agree to some other timeframe.

    December 21, 2020                    Parties exchange claim terms for construction.

    January 08, 2021                     Parties exchange proposed claim constructions.

                                         Parties disclose extrinsic evidence. The parties shall
                                         disclose any extrinsic evidence, including the identity of
                                         any expert witness they may rely upon with respect to
                                         claim construction or indefiniteness. With respect to any
    January 15, 2021                     expert identified, the parties shall identify the scope of the
                                         topics for the witness’s expected testimony.2 With
                                         respect to items of extrinsic evidence, the parties shall
                                         identify each such item by production number or produce
                                         a copy of any such item if not previously produced.

                                         Deadline to meet and confer to narrow terms in dispute
    January 22, 2021
                                         and exchange revised list of terms/constructions.

                                         Plaintiff files Opening claim construction brief, including
    February 5, 2021
                                         any arguments that any claim terms are indefinite.

    March 5, 2021                         Defendant files Responsive claim construction brief.

2
  Any party may utilize a rebuttal expert in response to a brief where expert testimony is relied upon by
the other party.

                                                                                                   Page | 2
       Case 6:20-cv-00544-ADA Document 31-1 Filed 10/30/20 Page 4 of 6




           Deadline                                      Item

March 19, 2021                Plaintiff files Reply claim construction brief.

April 2, 2021                Defendant files Sur-Reply claim construction brief.
                             Parties submit Joint Claim Construction Statement.
                             See General Issues Note #8 regarding providing copies of
April 5, 2021
                             the briefing to the Court and the technical adviser (if
                             appointed).

                             Parties submit optional technical tutorials to the Court and
                             technical adviser (if appointed). The parties shall also
April 9, 2021                jointly submit, via USB drive, Box (not another cloud
                             storage), or email to the law clerk, pdf versions of all as-
                             filed briefing and exhibits.

April 15-16, 2021            Markman Hearing

                             Fact Discovery opens; deadline to serve Initial
April 19, 2021
                             Disclosures per Rule 26(a).

May 28, 2021                 Deadline to add parties.

                             Deadline to serve Final Infringement and Invalidity
                             Contentions. After this date, leave of Court is required
                             for any amendment to Infringement or Invalidity
June 11, 2021
                             contentions. This deadline does not relieve the Parties of
                             their obligation to seasonably amend if new information is
                             identified after initial contentions.

                             Deadline to amend pleadings. A motion is not required
August 6, 2021
                             unless the amendment adds patents or claims.

                             Deadline for the first of two meet and confers to discuss
                             significantly narrowing the number of claims asserted and
                             prior art references at issue. Unless the parties agree to
October 15, 2021
                             the narrowing, they are ordered to contact the Court’s
                             Law Clerk to arrange a teleconference with the Court to
                             resolve the disputed issues.

November 12, 2021            Close of Fact Discovery.

November 19, 2021            Opening Expert Reports.


                                                                                   Page | 3
      Case 6:20-cv-00544-ADA Document 31-1 Filed 10/30/20 Page 5 of 6




           Deadline                                     Item

December 17, 2021           Rebuttal Expert Reports.

January 14, 2022            Close of Expert Discovery.

                            Deadline for the second of two meet and confers to
                            discuss significantly narrowing the number of claims
                            asserted and prior art references at issue to triable limits.
                            To the extent it helps the parties determine these limits,
January 21, 2022            the parties are encouraged to contact the Court’s Law
                            Clerk for an estimate of the amount of trial time
                            anticipated per side. The parties shall file a Joint Report
                            within 5 business days regarding the results of the meet
                            and confer.

                            Dispositive motion deadline and Daubert motion
January 21, 2022
                            deadline.

                            Serve Pretrial Disclosures (jury instructions, exhibits lists,
February 4, 2022
                            witness lists, discovery and deposition designations).

                            Serve objections to pretrial disclosures/rebuttal
February 18, 2022
                            disclosures.

                            Serve objections to rebuttal disclosures and File Motions
February 25, 2022
                            in limine.

                            File Joint Pretrial Order and Pretrial Submissions (jury
                            instructions, exhibits lists, witness lists, discovery and
March 4, 2022
                            deposition designations); file oppositions to motions in
                            limine.

                            File Notice of Request for Daily Transcript or Real Time
                            Reporting. If a daily transcript or real time reporting of
                            court proceedings is requested for trial, the party or
                            parties making said request shall file a notice with the
March 11, 2022              Court and e-mail the Court Reporter, Kristie Davis at
                            kmdaviscsr@yahoo.com
                            Deadline to meet and confer regarding remaining
                            objections and disputes on motions in limine.

                            File joint notice identifying remaining objections to
March 22, 2022
                            pretrial disclosures and disputes on motions in limine.

                                                                                    Page | 4
       Case 6:20-cv-00544-ADA Document 31-1 Filed 10/30/20 Page 6 of 6




            Deadline                                           Item

March 25, 2022, or as otherwise   Final Pretrial Conference.
set by the Court

                                  Jury Selection/Trial for the first of the consolidated cases.
April 15, 2022, or as otherwise
                                  July Selection/Trial for the remaining consolidated cases
set by the Court
                                  will be determined at the Final Pretrial Conference.




                                                                                         Page | 5
